Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-14 are pending.
	Claims 1-14 have been examined.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 5:
	The claim 1 phrase: “wherein the nanoparticles are present in the fluid in an amount to have an effect of decreasing a crystallization temperature by at least 4 to 55°F as compared to a second aqueous base fluid without the silica nanoparticles” and the claim 5 phrase “wherein the wellbore fluid does not scatter light above 400 nm”  renders the claim indefinite because the metes and bounds of the claim cannot be determined such that a person of ordinary skill in the art could avoid infringement because the amount of silica nanoparticles cannot be easily determined. This is due in part to the complex chemistry that a wellbore fluid will undergo, the nature of the silica nanoparticles including the size, shape, various coatings (i.e. functionalization’s) that may or not be present, the other constituents of the composition and any number of other factors. Applicant has claimed a result or function without specifying in the claim what will indeed provide this function or result.
	Claim 13 is indefinite because the term “optionally”. It cannot be determined whether or not the gelling agent is present. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. US 2014/0158354 (Kumar).

	Claim 1:
Kumar teaches:
A wellbore fluid, comprising: see abstract;
 a first aqueous base fluid; [0005] teaches water based fluids;
and a plurality of silica nanoparticles; [0152] teaches a silica sol; [0196] teaches nano silica suspensions; 
suspended in the first aqueous base fluid, [0198]-[0199] all teach nanosilica suspended in the first aqueous fluid;
wherein the nanoparticles are present in the fluid in an amount to have an effect of decreasing a crystallization temperature by at least 4 to 55°F as compared to a second aqueous base fluid without the silica nanoparticles.  [0199] teaches to use silica in an amount of from 1-70 wt%; [0216] teaches silica in an amount of 25-30 wt %. Applicant's specification teaches silica between 1-35 wt percent; adding silica in the claimed amount would naturally have an effect of decreasing a crystallization temperature because the composition is the same as claimed.

 Claim 2:
Kumar teaches:
wherein the nanoparticles are selected from the group of colloidal silica nanoparticles and nano-sized precipitated silica; see [0069]; [0154] and [0198], teaches dispersions of colloidal particles of silica.
Claim 3:
Kumar teaches:
wherein the silica nanoparticles are coated, Applicant's specification defines coated as functionalized silica nanoparticles. These are taught in [0219]-[0230],

Claim 4. 
Kumar teaches:
wherein the silica nanoparticles are uncoated, the functionalization taught in [0219]-[0230] is optional, which would mean uncoated

Claim 5. 
Kumar teaches:
wherein the wellbore fluid does not scatter light above 400 nm. Since the fluid taught by Kumar is the same as claimed by Applicant the properties would also be the same, including the light scattering recitation.

Claim 6.  
Kumar teaches:
wherein the nanoparticles have at least one dimension of less than 1 micron, [0054] teaches 500 nm, i.e. .5 microns.
 

Claim 8. 
Kumar teaches:
wherein the aqueous base fluid is a halide brine or a formate brine, [0151] halide aqueous fluid; [0162] brines.
  
Claim 9. 
Kumar teaches:
wherein the halide brine is selected from the group of alkali metal and/or alkaline earth metal halide brines.  [0151] halide aqueous fluid; [0162] brines.

Claim 11. 
Kumar teaches:
wherein the wellbore fluid is a drilling fluid and further comprises a gelling agent and a plurality of salt or mineral particulates, [0091] to [0104] teaches gelling agents; [0165] teaches salt and mineral particulates; additionally a salt is defined as a metal and a non metal combination, which silica is.
 
Claim 12. 
wherein the wellbore fluid is a fluid loss pill and further comprises a gelling agent and a plurality of salt or mineral particulates.  [0091] to [0104] teaches gelling agents; [0165] teaches salt and mineral particulates; additionally a salt is defined as a metal and a non metal combination, which silica is. [0002], [0008], [0118] all teach fluid loss. 

Claim 13. 
Kumar teaches:
wherein the wellbore fluid is a gravel packing carrier fluid optionally comprising a gelling agent.  [0166] teaches carrier fluids.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2014/0158354 (Kumar).
Kumar is relied upon as described above.
Claim 7:
Kumar at [0199] teaches to use silica in an amount of from 1-70 wt%; [0216] teaches silica in an amount of 25-30 wt %.  
Kumar does not specifically teach:
wherein an amount of nanoparticles ranges from about 1 wt% to about 32 wt% of the wellbore fluid.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kumar and use silica nanoparticles in the claimed amount because Kumar provides a range that overlaps and is nearly identical.  


Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2014/0158354 (Kumar) in view of Cabot "Formate Technical Manual" Section A5, Crystallization Temperature, pp. 1-20, June 2015 (Cabot).
Claim 10:
Kumar does not teach:
wherein the wellbore fluid has a density in the range of about 11 ppg to about 18 ppg.  
	  Cabot   teaches that the density and crystallization temperature of a brine may be adjusted by adding dry salts to the solution; see  page 20. 
It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Kumar and add enough dry salts to bring the density of the fluid to between 11 ppg and 18 ppg since Cabot teaches that this is a well known technique to achieve the desired density of a wellbore fluid.

Claim 14. 
	Kumar does not teach:
	wherein the crystallization temperature is a true crystallization temperature (TCT) or a pressurized crystallization temperature (PCT).
	Kumar does not distinguish between crystallization temperature and true crystallization temperature. However Cabot is directed to true crystallization temperature.
It would have been obvious to one having ordinary skill in the art to use true crystallization temperature as a measurement since Cabot teaches this is a valid way to measure crystallization temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RU 2659046C1, US 20160017204 and WO 2016196332 all teach suspensions of nanoparticulate silica in aqueous base fluids meeting Applicant’s claim 1 limitations. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674